Case 8:20-cv-02005-TPB-AEP Document 77 Filed 12/16/20 Page 1 of 4 PageID 696




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,
                  Plaintiff,
                                                   Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,
                   Defendants.
                                 /

             UNOPPOSED MOTION TO STAY DISCOVERY
           PENDING DISPOSITION OF THE DEFENDANTS’
        MOTIONS TO DISMISS BASED ON QUALIFIED IMMUNITY

      The defendants — Pinellas County Sheriff Bob Gualtieri and twelve members

of the Pinellas County Sheriff’s Office — request that the Court stay discovery as to

each defendant until the Court renders a decision on his or her motion to dismiss

based on qualified immunity. Fed. R. Civ. P. 26(c). Qualified immunity protects the

defendants from the burdens of litigation, including discovery, a protection that is

lost without a stay of discovery until their motions to dismiss are decided. This

motion is unopposed.

                            MEMORANDUM OF LAW

I.    BACKGROUND

      This is a § 1983 case against Sheriff Bob Gualtieri (who is sued in both his

official and individual capacities) and twelve PCSO deputies, health care workers,

and clerical staff. In her seven-count amended complaint, Karla Bello claims that the

defendants violated her civil rights during her incarceration in the Pinellas County
Case 8:20-cv-02005-TPB-AEP Document 77 Filed 12/16/20 Page 2 of 4 PageID 697




Jail. The defendants moved to dismiss the amended complaint raising their

entitlement to qualified immunity. Dkt. 35-43. Pinellas County also moved to

dismiss, Dkt. 34, as did the ten John and Jane Doe defendants, Dkt. 72. The

motions to dismiss are decisional.

II.   QUALIFIED IMMUNITY FAVORS STAYING DISCOVERY
      PENDING RESOLUTION OF THE DEFENDANTS’ MOTIONS
      TO DISMISS

      “Motions to stay discovery may be granted pursuant to Rule 26(c), Fed. R.

Civ. P., and the moving party bears the burden of showing good cause and

reasonableness.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)

(quotation omitted). “In deciding whether to stay discovery pending resolution of a

pending motion, the Court inevitably must balance the harm produced by a delay in

discovery against the possibility that the motion will be granted and entirely

eliminate the need for such discovery. This involves weighing the likely costs and

burdens of proceeding with discovery.” Id. (quotation omitted).

      The burden on the defendants of discovery while their motions to dismiss

based on qualified immunity are pending is great. Qualified immunity protects those

seeking it not just from liability, but also from the ordinary burdens of litigation

including “the burdens of broad-reaching discovery.” Harlow v. Fitzgerald, 457 U.S.

800, 817-18 (1982). The Supreme Court has emphasized the importance of resolving

the issue of qualified immunity early on in the litigation. Scott v. Harris, 550 U.S.

372, 376 n.2 (2007) (citing Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam)).




                                            2
Case 8:20-cv-02005-TPB-AEP Document 77 Filed 12/16/20 Page 3 of 4 PageID 698




      In keeping with the purpose of qualified immunity, the Supreme Court held

that courts should not allow discovery until the “threshold immunity question is

resolved.” Harlow, 457 U.S. at 818. See JERMC, Ltd. v. Town of Redington

Shores, No. 8:19-cv-688-T-60AAS, 2020 WL 2850144, at *2 (M.D. Fla. June 2,

2020) (staying discovery pending resolution of motions to dismiss based on qualified

immunity). The Eleventh Circuit has similarly held that “subjecting officials to

traditional discovery concerning acts for which they are likely immune would

undercut the protection immunity was meant to afford.” Redford v. Gwinnett

County Jud. Cir., 350 F. App’x 341, 346 (11th Cir. 2009) (per curiam) (citing Blinco

v. Green Tree Servicing, LLC, 366 F.3d 1249, 1252 (11th Cir. 2004)); see also Moore

v. Potter, 141 F. App’x 803, 807 (11th Cir. 2005) (per curiam) (holding district court

did not abuse discretion in staying discovery pending resolution of motion to dismiss

on qualified immunity grounds).

      Here, as in Redford, the threshold question of immunity is raised in the

defendants’ motions to dismiss and the resolution of those questions disposes of the

entire case. See Allmond v. City of Jacksonville, No. 3:07-cv-1139-J-33TEM, 2008

WL 2704426, at *1 (M.D. Fla. July 8, 2008) (“A request to stay discovery pending a

resolution of a motion is rarely appropriate where the resolution of the motion will

not dispose of the entire case.”). See also McClamma v. Remon, No. 8:12-cv-2557-

T-33MAP, 2013 WL 1502190 (M.D. Fla. Apr. 12, 2013) (staying discovery until

Court resolves defendants’ motions to dismiss raising qualified immunity). No party

will be prejudiced by a stay of discovery because a motion to dismiss tests the legal

                                           3
Case 8:20-cv-02005-TPB-AEP Document 77 Filed 12/16/20 Page 4 of 4 PageID 699




sufficiency of a complaint and requires no discovery. Ashcroft v. Iqbal, 556 U.S.

662, 674-75 (2009).

      Accordingly, the defendants request that this Court stay discovery as to each

defendant until the Court renders a decision on his or her motion to dismiss and that

the Court grant such other relief as it deems just and proper.

      Local Rule 3.01(g) Certification: Before filing this motion, the undersigned

conferred with counsel for the plaintiff and Pinellas County who stated that they do

not oppose the relief sought in it.

                                               Respectfully submitted,

                                               /s/ Paul G. Rozelle
                                               Paul G. Rozelle
                                               Senior Associate Counsel
                                               FBN: 75948
                                               10750 Ulmerton Road
                                               Largo, FL 33778
                                               Telephone: (727) 582-6274
                                               Facsimile: (727) 582-6459
                                               prozelle@pcsonet.com
                                               amarcott1@pcsonet.com
                                               Attorney for Sheriff Gualtieri, Col.
                                               Danzig, Capt. Napier, Sgt. Franjesevic,
                                               Sgt. Vieno, Ms. Holler, Cpl. Merritt,
                                               Dep. Moses, Dep. Cox, Dep. Berje, Ms.
                                               Widua, Ms. Hilery & Ms. Dixon



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 16, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                               /s/ Paul G. Rozelle

                                           4
